CHRISTIAN, Judge.
The offense is possession of intoxicating liquor for the purpose of sale; the punishment, confinement in the penitentiary for one year.
Omitting the formal parts, we quote the indictment as follows; “On or about the 26th day of October, A. D. 1933, and anterior to the presentment of this indictment, in the county and state aforesaid, Earnest Williams and Marvin Smith, did then and there unlawfully possess, and have in their possession for the purpose of sale, liquors capable of producing intoxication.”
The indictment is fundamentally defective for the reasons stated in Offield v. State (Tex. Cr. App.) 75 S.W.(2d) 882.
The judgment is reversed, and the prosecution ordered dismissed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.